t c summary opinion united_states tax_court brandon dean morris petitioner v commissioner of internal revenue respondent docket no 23655-09s filed date brandon dean morris pro_se ardney j boland iii for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined a sec_6651 failure to timely file addition_to_tax of dollar_figure for as well as sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively after concessions the issues remaining for decision are whether petitioner is entitled to disputed deductions claimed on schedule c profit or loss from business for car and truck expenses of dollar_figure and dollar_figure for and respectively we hold that he is not entitled to the disputed car and truck expense deductions for but is entitled to dollar_figure of the disputed car and truck expense deductions for continued rules_of_practice and procedure 2all dollar amounts are rounded to the nearest dollar 3after trial respondent conceded that petitioner is entitled to additional deductions above those already allowed totaling dollar_figure and dollar_figure for and respectively these concessions will affect the amounts of the sec_6651 addition_to_tax and the sec_6662 penalties whether petitioner is entitled to disputed schedule c deductions for travel_expenses of dollar_figure and dollar_figure for and respectively we hold that he is entitled to dollar_figure of the disputed travel_expenses for and dollar_figure of the disputed travel_expenses for whether petitioner is entitled to disputed schedule c deductions for meal and entertainment_expenses of dollar_figure and dollar_figure for and respectively we hold that he is not whether petitioner is entitled to a sec_163 mortgage interest_deduction for in excess of the dollar_figure respondent already allowed we hold that he is not whether petitioner is liable for the sec_6651 failure to timely file addition_to_tax for we hold that he is and whether petitioner is liable for sec_6662 accuracy-related_penalties for and we hold that he is background at the time the petition was filed petitioner resided in oklahoma sec_162 business_expense deductions during the years at issue petitioner worked as an independent_contractor for total impact services inc total impact petitioner’s job involved traveling to various locations throughout the united_states to re-merchandise goods in venues such as lowe’s or home depot this work entailed adding new products putting up new displays and rearranging current merchandise to catch the eye of customers during the years at issue petitioner’s significant other now his wife brandi tarwater was also employed by total impact and frequently traveled with petitioner across the country total impact did not pay or reimburse petitioner for automobile meal and entertainment or travel_expenses he incurred because of his work facts regarding the various expenses are discussed infra a car and truck expenses on his and tax returns petitioner claimed that he and ms tarwater4 drove big_number miles in and approximately big_number miles in because of their jobs with total impact petitioner claimed corresponding deductions of dollar_figure and dollar_figure for and respectively in the notice_of_deficiency respondent allowed dollar_figure of petitioner’s reported car and truck expenses but allowed none of the reported car and truck expenses after 4when petitioner and ms tarwater traveled together they used only one vehicle reviewing evidence produced before and during the trial respondent conceded dollar_figure of the reported expenses but no additional expenses for b travel_expenses because of his work travel petitioner often spent nights in hotels petitioner claimed dollar_figure and dollar_figure in travel expense deductions on his and schedules c respectively in the notice_of_deficiency respondent allowed dollar_figure of petitioner’s reported travel_expenses but allowed none of the reported travel_expenses after reviewing evidence produced both before and during trial respondent conceded an additional dollar_figure and dollar_figure of the reported and expenses respectively c meal and entertainment_expenses petitioner often ate meals at restaurants while traveling for work petitioner and ms tarwater also engaged in various recreational activities while traveling such as going to the movies or visiting parks which charged an admittance fee petitioner claimed dollar_figure and dollar_figure in meal and entertainment expense deductions on his and schedules c respectively in the notice_of_deficiency respondent allowed dollar_figure of petitioner’s reported meal and entertainment_expenses but allowed none of the reported meal and entertainment_expenses after reviewing evidence produced before and during trial respondent conceded dollar_figure of the reported expenses but no additional expenses for sec_163 mortgage interest_deduction on his schedule a itemized_deductions petitioner claimed a mortgage interest_deduction of dollar_figure in the notice_of_deficiency respondent allowed a mortgage interest_deduction of only dollar_figure in support of the claimed deduction petitioner introduced a form_1098 mortgage interest statement and a timeshare agreement the form_1098 listed petitioner john d morris and denise r morris as the borrower sec_5 and reflected dollar_figure in total interest points and mortgage_insurance premiums_paid the timeshare agreement was unsigned but listed petitioner and ms tarwater as owners ms tarwater’s credit card information was listed on the timeshare agreement page entitled authorization for auto pay additional information petitioner received an extension to date to file his federal tax_return however petitioner did not sign or mail his self-prepared return until date petitioner timely filed his return which was prepared by a 5the relationship between petitioner john d morris and denise r morris was not established certified_public_accountant on date respondent issued a notice_of_deficiency to petitioner for and petitioner timely filed a petition contesting the deficiencies addition_to_tax and penalties i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 petitioner has not argued that sec_7491 applies in this case and the record does not support a conclusion that the requirements of sec_7491 have been met petitioner therefore bears the burden_of_proof ii sec_162 business_expense deductions sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 no deduction is allowed for personal_living_and_family_expenses sec_262 certain expenses described in sec_274 are subject_to strict substantiation rules no deduction under sec_162 shall be allowed for among other things travel_expenses entertainment gifts and expenses with respect to listed_property defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 we may not use the cohan doctrine to estimate expenses covered by sec_274 hough v commissioner tcmemo_2006_58 slip op pincite passenger automobiles and any other_property used as a means of transportation are generally listed_property as defined by sec_280f sec_274 sec_280f and ii accordingly with certain exceptions none of which petitioner has shown he meets taxpayer’s claiming deductions for car and truck expenses must satisfy the strict substantiation requirements of sec_274 sec_1_274-5a income_tax regs exempts taxpayers from the strict substantiation requirements when there is a loss of records beyond their control although petitioner testified that some of his records were destroyed as a result of water damage to a storage unit he offered no other evidence such as photographs insurance claims or corroborating testimony that such records were indeed destroyed we thus find that sec_1_274-5a income_tax regs does not apply in this case we proceed to determine whether the records petitioner produced are sufficient for us to sustain certain deductions greater than those respondent allowed in the notice_of_deficiency or conceded after trial a car and truck expenses in support of the claimed miles driven for petitioner introduced oil change receipts which showed mileage on his various vehicles emails from total impact listing the dates and locations of the stores he was scheduled to remerchandise and a daily planner which listed many of the cities he traveled to as well as certain odometer readings from his vehicles petitioner introduced fewer supporting documents regarding his mileage although he did introduce emails from total impact listing the dates and locations of the stores he was scheduled to remerchandise during that year on his schedule c petitioner claimed a dollar_figure deduction for car and truck expenses corresponding to the big_number miles he claimed to have driven during that year respondent allowed a deduction for dollar_figure of these expenses in the notice_of_deficiency and conceded no additional_amounts after trial after reviewing the records petitioner provided for we find that petitioner failed to prove that he drove sufficient miles to entitle him to a car and truck expense deduction greater than that respondent already allowed in the notice_of_deficiency because the odometer readings on certain oil change receipts seemed incredible and in any case did not take into account any personal miles petitioner drove we chose to rely primarily on the schedules of cities kept by petitioner and sent to him by total impact using the schedules of cities to calculate the business miles petitioner drove yields a number of miles slightly below the number of miles respondent allowed as a result we find that petitioner has failed to prove entitlement to any additional deduction for car and truck expenses above that respondent already allowed in the notice_of_deficiency on his schedule c petitioner claimed a dollar_figure deduction for car and truck expenses corresponding to the big_number miles he claimed to have driven during that year respondent allowed none of this deduction in the notice_of_deficiency but conceded dollar_figure in car and truck expenses after the trial after reviewing the records petitioner supplied we find that petitioner has proven he traveled big_number miles on business during using the standard mileage rate in effect for of dollar_figure5 we find that petitioner is entitled to a total deduction of dollar_figure for car and truck expenses in or dollar_figure above the amount respondent conceded b travel_expenses petitioner claimed dollar_figure and dollar_figure in travel expense deductions on his and schedules c respectively in the notice_of_deficiency respondent allowed dollar_figure of petitioner’s claimed travel expense deduction but none of the claimed travel expense deduction after trial respondent conceded an additional dollar_figure of the reported expenses and dollar_figure of the reported expenses in support of his claimed travel expense deductions petitioner introduced a number of hotel reservations and receipts after reviewing the records petitioner supplied we find that he has proven entitlement to deduct an additional dollar_figure of travel_expenses for and an additional dollar_figure of travel_expenses for these amounts are in excess of the amounts respondent already allowed or conceded c meal and entertainment_expenses petitioner claimed deductions of dollar_figure and dollar_figure in meal and entertainment_expenses on his and schedules c respectively in the notice_of_deficiency respondent allowed dollar_figure of petitioner’s claimed meal and entertainment expense deductions but allowed none of the claimed deduction after trial respondent conceded dollar_figure of the reported expenses but no additional expenses respondent allowed both the and expenses on a per_diem basis in support of his claimed meal and entertainment expense deductions petitioner introduced numerous receipts from restaurants around the country in addition to the meal receipts petitioner also introduced a multitude of other receipts from movie theaters parks and stores as well as other evidence of expenditures such as copies of checks money orders a large number of petitioner’s records are insufficient in various ways many of the meals were paid for with ms tarwater’s credit card many of the receipts do not clearly reflect the business_purpose of the expenditure and many receipts are illegible or else the item purchased is unclear after reviewing the records petitioner supplied we find that he has failed to prove entitlement to any additional deductions for meal and entertainment_expenses above those already allowed by respondent in the notice_of_deficiency or conceded after trial iii sec_163 mortgage interest_deduction sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness as an exception sec_163 generally disallows a deduction for personal_interest personal_interest however does not include qualified_residence_interest sec_163 in general a qualified_residence is defined as a taxpayer’s principal_residence and one other home that is used as a residence by the taxpayer sec_163 qualified_residence_interest means any interest_paid or accrued during a tax_year on acquisition_indebtedness or home 7as ms tarwater and petitioner were not married in or petitioner’s filing_status was single during those years petitioner is not entitled to deduct expenses paid_by ms tarwater 8for example a best buy receipt for dollar_figure was included in petitioner’s records the receipt appears to be for a camera and a warranty no business_purpose for this expense was provided equity indebtedness with respect to the taxpayer’s qualified_residence sec_163 although petitioner introduced a form_1098 reflecting dollar_figure in total interest points and mortgage_insurance premiums_paid as well as a timeshare agreement those items are not sufficient in this case to prove petitioner paid the interest he claims to have paid the form_1098 listed three people as the borrowers petitioner john d morris and denise r morris the amount_paid by each was not specified in addition the timeshare agreement was unsigned and in any case listed ms tarwater’s credit card information on the page entitled authorization for auto pay after reviewing the relevant evidence we find that petitioner has failed to prove that he paid qualified_resident interest above the dollar_figure respondent already allowed in the notice_of_deficiency iv sec_6651 failure_to_file addition_to_tax for sec_6651 provides for an addition_to_tax for failure to timely file federal_income_tax returns determined with regard to any extension of time for filing unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 121_tc_308 regarding the amount of the addition_to_tax sec_6651 provides that there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate petitioner filed his return on date one day after the return was due petitioner testified that he planned on filing the weekend before the deadline but was delayed in southern oklahoma due to work however petitioner did not present any additional facts to support whether the delay was due to reasonable_cause similarly petitioner did not introduce any facts or argument regarding why he would not have been able to file before leaving for southern oklahoma considering the facts we find petitioner has not established that the delay in filing was due to reasonable_cause accordingly we find that petitioner is liable for a sec_6651 addition_to_tax v sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 the commissioner bears the burden of production on the applicability of an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once the commissioner meets this burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite the commissioner satisfies his burden of production by showing that the understatement meets the definition of substantial see janis v commissioner tcmemo_2004_117 aff’d 461_f3d_1080 9th cir and aff’d 469_f3d_256 2d cir an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 even considering the additional deductions we have found petitioner to be entitled to the understatement of income_tax still exceeds the greater of of the tax required to be shown on the return or dollar_figure and is thus substantial respondent has therefore met his burden of production the amount of an understatement shall be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or any item if the taxpayer adequately disclosed relevant facts affecting the item’s tax treatment in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer sec_6662 considering the facts and law we find that neither of these reductions applies in this case pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith dunlap v commissioner tcmemo_2012_126 slip op pincite whether a taxpayer has acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs 9petitioner made no argument at trial on this point and did not submit a pre- or post-trial brief generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id petitioner prepared his own tax_return for using various receipts and logs most of which were introduced into evidence as previously discussed such evidence was insufficient for us to sustain most deductions petitioner claimed for petitioner introduced no other relevant evidence which could establish reasonable_cause and good_faith in the preparation of his tax_return although petitioner testified that many of his records were destroyed he introduced no corroborating evidence unlike the return petitioner’s return was prepared by an unidentified certified_public_accountant petitioner testified that he gave the accountant all relevant information including a box of receipts although petitioner claims to have followed the advice given to him by his accountant he has made an insufficient attempt to establish that the reliance was reasonable see 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs we have previously held that-- for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir considering the records petitioner produced at trial and the lack of information supplied regarding the accountant and the records petitioner supplied to the accountant we find that petitioner did not satisfy these three requirements considering the facts and law we find that petitioner has also failed to prove he meets the reasonable_cause defense of sec_6664 as previously discussed petitioner has also failed to show substantial_authority or a reasonable basis for the positions he took on his and tax returns as a result we hold petitioner is liable for the accuracy-related_penalty with respect to those deficiencies for which we have found him liable vi conclusion we find petitioner is entitled to deduct dollar_figure and dollar_figure of the disputed and schedule c expenses respectively we also find that petitioner is not entitled to deduct mortgage interest for in excess of the dollar_figure respondent already allowed further we find petitioner liable for the addition_to_tax under sec_6651 for as well as the sec_6662 accuracy-related_penalty for both and to reflect the foregoing and concessions by the parties decision will be entered under rule
